DETAILED ACTION
      Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
2.	Acknowledgment is made of the present application is a continuation of U.S. Application Ser. No. 16/571,105, filed September 14, 2019, now U.S. Patent No. 11,051,279, which is a continuation of U.S. Application Ser. No. 15/635,598, filed June 28, 2017, now U.S. Patent No. 10,448,372, which claims priority from U.S. Provisional Application Ser. No.: 62/374,744, filed August 12, 2016. 

Preliminary Amendment
3.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated September 5, 2021. Claim 2 has been amended; claims 3-20 are new.
Upon entering the amendment, claims 1-20 are pending. This communication is considered fully responsive and sets forth below. 

Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on June 26, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Examiner's Notes
5.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Specification
6.	The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Acronyms appear throughout the specification, e.g., “Orthogonal Frequency Division Multiplexing (OFDM)” in paragraph [0002], “transmission time interval (TTI)” in paragraph [0004], etc.
The examiner objects the usage of “physical downlink control channel PDCCH” in paragraph [0004] and suggests amending it to “physical downlink control channel (PDCCH),” so it goes along with other acronym usages.

Claim Objections
7.	Claims 1-20 are objected to under 37 CFR 1.75(c) because of the following informalities:
Regarding claim 1, it recites, “A method comprising: 
receiving, via higher layer signaling, an indication comprising a bit-map, the bitmap indicating (i) a first SPDCCH configuration associated with a first aggregation level for a first set of subslots of a subframe and (ii) a second SPDCCH configuration associated with a second aggregation level for a second set of subslots of the subframe, the subslots being shortened transmission time intervals, wherein the first set of subslots is exclusive of the second set of sub slots; 
monitoring a first set of control channel candidates in the first set of subslots according to the first SPDDCH configuration; and 
monitoring a second set of control channel candidates in the second set of subslots according to the second SPDDCH configuration.”
It is a method-steps claim that comprises some steps, e.g., receiving, monitoring, etc.  The term “the bitmap” as indicated in italics in the receiving step seems to refer back to the term “a bit-map” in the beginning of the receiving step, i.e., “receiving, via higher layer signaling, an indication comprising a bit-map.” If this is true, it is suggested amending the term to “the bit-map.”
Another issue is with the acronym usage, the examiner suggests to include its meaning at its first appearance, such as amending “SPDCCH” as indicated in italics in the receiving step to include its full technical term.
Similar objection applies to the usage of the ending term “an uplink signal,” as it seems to refer back to the same term in the claim preamble.
Same objection apples to the usage of “the bitmap” in line 6 of claim 11; “SPDCCH” in line 7 of claim 11.
Claims 2-10 and 12-19 are objected to since they all depend from claim 1 or 11.

Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

9.	Claims 1-20 rejected under 35 U.S.C. 112(b).
Regarding claim 1, it recites, “A method comprising: 
receiving, via higher layer signaling, an indication comprising a bit-map, the bitmap indicating (i) a first SPDCCH configuration associated with a first aggregation level for a first set of subslots of a subframe and (ii) a second SPDCCH configuration associated with a second aggregation level for a second set of subslots of the subframe, the subslots being shortened transmission time intervals, wherein the first set of subslots is exclusive of the second set of sub slots; 
monitoring a first set of control channel candidates in the first set of subslots according to the first SPDDCH configuration; and 
monitoring a second set of control channel candidates in the second set of subslots according to the second SPDDCH configuration.”
The claim is a method-steps claim that includes multiple steps, e.g., receiving and monitoring steps. 
For the receiving step, i.e., “receiving, via higher layer signaling, an indication” as indicated in italics above, none of receiving and sending parties/entities are defined in the claim. In other words, what is the transmitting party/entity for the indication? And, what is the receiving party/entity for the indication?
Similarly, what is the entity to perform the monitoring steps?
Consequently, claim 1 is rejected under 35 U.S.C. 112(b) for not particularly pointing out and distinctly claiming the subject matter which the applicant regards as the invention.
Same rationale applies to the usage of the term “receive, via higher layer signaling, an indication” in claim 11 line 6, as where this indication came from is not defined in the claim. 
Regarding claim 10, it recites, “The method of claim 1, 
wherein the physical resource block set for control channel monitoring is configured for either localized control channel transmission or distributed control channel transmission.”
It is rejected, since there is a lack of antecedent basis for the usage of the term “the physical resource block set” as indicated in italics in the wherein-clause.
Same rejection applies to claim 20.
Claims 2-9 and 12-19 are rejected since they all depend from claim 1 or 11.

Double Patenting
10.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
11.	Claim 1 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent No. 11,051,279. 
Claim 1 of the instant application recites, “A method comprising: 
receiving, via higher layer signaling, an indication comprising a bit-map, the bitmap indicating (i) a first SPDCCH configuration associated with a first aggregation level for a first set of subslots of a subframe and (ii) a second SPDCCH configuration associated with a second aggregation level for a second set of subslots of the subframe, the subslots being shortened transmission time intervals, wherein the first set of subslots is exclusive of the second set of sub slots; 
monitoring a first set of control channel candidates in the first set of subslots according to the first SPDDCH configuration; and 
monitoring a second set of control channel candidates in the second set of subslots according to the second SPDDCH configuration.”
Claims 1, 2 and 11 of U.S. Patent No. 11,051,279 recites, “1. A method comprising:
receiving, by a user equipment via higher layer signaling, a first indication indicating a physical resource block set for control channel monitoring on a serving cell; 
receiving, via the higher layer signaling, a second indication comprising a bit-map, the bit-map indicating (i) a first configuration for a first set of shortened transmission time intervals of a subframe and (ii) a second configuration for a second set of shortened transmission time intervals of the subframe; 
monitoring a first set of control channel candidates on the physical resource block set in the first set of shortened transmission time intervals according to the first configuration; and 
monitoring a second set of control channel candidates in the physical resource block set in the second set of shortened transmission time intervals according to the second configuration.
2. The method of claim 1, wherein: the first set of shortened transmission time intervals is exclusive of the second set of shortened transmission time intervals; and monitoring the first set and the second set of control channel candidates comprises attempting to decode each of the control channel candidates in a respective one of the first set and the second set according to a monitored downlink control information (DCI) format corresponding to a respective first set or second set of control channel candidates.
11. The method of claim 1, wherein the control channel is a shortened Physical Downlink Control Channel (PDCCH), and the UE is not required to monitor enhanced PDCCH (EPDCCH) on the serving cell.”
Based on the information presented above, both claim 1 of the instant application and claim 1 of U.S. Patent No. 11,051,279 are method-step claims, including receiving and monitoring steps. 
Claim 1 includes similar limitations that are a part of the elements in claims 1, 2 and 11 of U.S. Patent No. 11,051,279, by using different wordings, e.g., using “an indication comprising a bit-map” in claim 1 of the instant application instead of “a second indication comprising a bit-map” as indicated in italics in claim 1 of the patent. Here are the mappings of method-steps of claim 1: 
For the receiving step, 
“a second indication comprising a bit-map” in the patent reads on the limitation of “an indication comprising a bit-map” in claim 1 of the instant application; 
“a first configuration” regards to “the control channel is a shortened Physical Downlink Control Channel (PDCCH)” as indicated in italics in claims 1 and 11 of the patent reads on the limitation of “a first SPDCCH configuration” in claim 1 of the instant application; 
“wherein: the first set of shortened transmission time intervals is exclusive of the second set of shortened transmission time intervals” as indicated in italics in claim 2 of the patent reads on the limitation of “wherein the first set of subslots is exclusive of the second set of sub slots” in claim 1 of the instant application; 
Consequently, the limitations in the second receiving step of claim 1 and the part of claims 2 and 11 of the patent teach the receiving step of claim 1 of the instant application, i.e., “receiving, via higher layer signaling, an indication comprising a bit-map, the bitmap indicating (i) a first SPDCCH configuration associated with a first aggregation level for a first set of subslots of a subframe and (ii) a second SPDCCH configuration associated with a second aggregation level for a second set of subslots of the subframe, the subslots being shortened transmission time intervals, wherein the first set of subslots is exclusive of the second set of sub slots.”
For the 1st monitoring step, 
“the first configuration” regards to “the control channel is a shortened Physical Downlink Control Channel (PDCCH)” as indicated in italics in claims 1 and 11 of the patent reads on the limitation of “the first SPDCCH configuration” in claim 1 of the instant application;
Consequently, the limitations in the 1st monitoring step of claim 1, i.e., monitoring a first set of control channel candidates on the physical resource block set in the first set of shortened transmission time intervals according to the first configuration, and the part of claim 11 of the patent teach the 1st monitoring step of claim 1 of the instant application, i.e., “monitoring a first set of control channel candidates in the first set of subslots according to the first SPDDCH configuration.”
For the 2nd monitoring step, 
“the second configuration” regards to “the control channel is a shortened Physical Downlink Control Channel (PDCCH)” as indicated in italics in claims 1 and 11 of the patent reads on the limitation of “the second SPDCCH configuration” in claim 1 of the instant application;
Consequently, the limitations in the 2nd monitoring step of claim 1, i.e., monitoring a second set of control channel candidates in the physical resource block set in the second set of shortened transmission time intervals according to the second configuration, and the part of claim 11 of the patent teach the 2nd monitoring step of claim 1 of the instant application, i.e., “monitoring a second set of control channel candidates in the second set of subslots according to the second SPDDCH configuration.”
In fact, claim 1 of the instant application is merely a broader version of the claims 1, 2 and 11 of U.S. Patent No. 11,051,279 by eliminating some terms, e.g., “receiving, by a user equipment via higher layer signaling, a first indication indicating a physical resource block set for control channel monitoring on a serving cell” as indicated in italics in claim 1 of the patent above. 
It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA). 
Same rationale applies to claims 2-20 as follows:
12.	Claims 2-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, individually with claim 11, of U.S. Patent No. 11,051,279.
13.	Claims 5-10 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-10, individually with claim 11, of U.S. Patent No. 11,051,279.
14.	Claim 11 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 11 of U.S. Patent No. 11,051,279 (Examiner’s Note: claim 11 includes similar limitations as in claim 1, though claim 1 is written in the method-steps form and claim 11 is written in the apparatus form, i.e., UE, to perform these method-steps). 
15.	Claims 12-14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-3, individually with claim 11, of U.S. Patent No. 11,051,279 (Examiner’s Note: claims 12-14 include similar limitations as in claims 2-4, though claims 2-4 are written in the method-steps form and claims 12-14 are written in the apparatus form, i.e., UE, to perform these method-steps).
16.	Claims 15-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 5-10, individually with claim 11, of U.S. Patent No. 11,051,279 (Examiner’s Note: claims 15-20 include similar limitations as in claims 5-10, though claims 5-10 are written in the method-steps form and claims 15-20 are written in the apparatus form, i.e., UE, to perform these method-steps).

Allowable Subject Matter
17.	Claims 1-20 would be allowable if rewritten or amended to overcome the claim objections under 37 CFR 1.75(c), the rejections under 35 U.S.C. 112(b) and on the ground of nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance.
The closest prior art on record, Davydov et al. (US 2018/0288745) and Pelletier (US 2018/0332605) are generally directed to techniques for detecting puncturing of a first PDSCH (physical downlink shared channel) associated with a UE (user equipment) by a second PDSCH with a shorter TTI (transmission time interval); and determining based on the downlink control information (DCI), that the serving cell has indicated that the WTRU should use a first TTI on a physical uplink channel to communicate with the serving cell. 
However, in consideration of the preliminary amendment submitted on September 5, 2021, the information disclosure statement filed June 26, 2021, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“receiving, via higher layer signaling, an indication comprising a bit-map, the bitmap indicating (i) a first SPDCCH configuration associated with a first aggregation level for a first set of subslots of a subframe and (ii) a second SPDCCH configuration associated with a second aggregation level for a second set of subslots of the subframe, the subslots being shortened transmission time intervals, wherein the first set of subslots is exclusive of the second set of sub slots;” and “monitoring a second set of control channel candidates in the second set of subslots according to the second SPDDCH configuration,” as specified in claim 1.
Claim 11 includes the similar limitations.
Dependent claims 2-10 and 12-20 are also allowable for incorporating the features recited in the independent claim.
Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Davydov et al. (US 2018/0288745) is generally directed to techniques for detecting puncturing of a first PDSCH (physical downlink shared channel) associated with a UE (user equipment) by a second PDSCH with a shorter TTI (transmission time interval); 
Pelletier (US 2018/0332605) is cited for the method of determining based on the downlink control information (DCI), that the serving cell has indicated that the WTRU should use a first TTI on a physical uplink channel to communicate with the serving cell;
Etemad et al. (US 9,572,063) is cited to show the radio resource control (RRC) signaling for configuring the user equipment to obtain and report channel state information for the downlink channels so that a target user equipment experiences enhanced signal reception and reduced interference;
Lo (US 2018/0020441) is cited to show the collaborative transmission in a wireless communication system, wherein the control information indicates time-frequency resources allocated or assigned for data transmission by the transmitter;
	Martinez (US 2018/0331871) is directed to an uplink processing method includes performing a time-domain to frequency-domain transformation on a sequence of time-domain samples to produce resource elements in multiple sets of consecutive data bins of a composite signal output grid that also includes guard band bins between the sets of data bins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 5712723182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/WEI ZHAO/           Primary Examiner, Art Unit 2473